Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive. 
The applicant contends
Claim 1 as amended recites: 
1. A speech chip, arranged in an electronic device, and the speech chip 
comprising: 
a peripheral interface connected to a speech receiver and configured to receive a speech signal; 
a bus matrix connected to the peripheral interface; 
a first processor connected to the bus matrix and configured to determine whether the speech signal contains a wake-up word according to the speech signal; 
a second processor connected to the bus matrix and configured to perform signal denoising and speech recognition on the speech signal; and 
a memory array connected to the bus matrix, wherein the first processor and the second processor work in stages, when one of the first processor and the second processor is in an operating state, the other one of the first processor and the second processor is controlled to enter a sleep state, to save power of the first processor and the second processor at different task stages for different power consumption modes. 
As argued previously, claim 1 recites an improvement on the speech chip rather than an electronic device. It known to those skilled in the art that a speech chip is a small integrated circuit board and can be inserted into any electronic device to provide the electronic device with a speech function. On the other hand, an electronic device is a physical device rather than an integrated circuit board. An electronic device cannot be inserted into other electronic devices serving as a chip. The processors, the bus, the interface, and the memory are separate components in the primary reference Kim and cannot form an integrated circuit board. Therefore, an electronic device having two processors, an interface and a memory in the primary reference Kim must be different from the speech chip that integrated with the above constituents of claim 1. 

The examiner disagrees. The claim includes newly recited language of “A speech chip, arranged in an electronic device …”, but fails to recited language indicating the speech chip is a “small integrated circuit board and can be inserted into any electronic device to provide electronic device with a speech function.” The claimed language also 
Instead the claimed language of “a speech chip, arranged in an electronic device ..” merely recites the speech chip is arranged in or within or inside an electronic device. Fig. 1 of Kim et al shows an electronic device. Paragraph 39 discloses “Fig. 1 illustrates a network environment including an electronic device according to various embodiments.” A speech chip comprising the components as indicated in the recited claimed language shows the speech chip is composed or arranged in or within or inside such electronic device. For example, Fig. 1 shows the processor (label 120), peripheral interface (label 150), bus (label 110) and memory (label 130). Similar components are found in Fig. 2, which shows the speech chip within the electronic device in more depth, and Fig. 4 which shows the electronic device and speech chip with in the electronic device. Fig. 5a,b,c shows the internals of the processor shown in Fig. 1,2,4 includes a first processor and a second processor. Such figures indicate a speech chip arranged in the electronic device.
Indeed, the technical problem solved by the present claims is the high costs and high power consumption of speech chip due to off-chip storage and working all the time for one processor. Since Kim fails to teach anything about a speech chip, Kim could not have contemplated any solution on how to reduce the costs and power consumption of a speech chip. 
In addition, the first processor and the second processor in the speech chip work in stages, and their states are switched between the operating state and the sleep state, i.e., when one of the two processors is in an operating state, the other is controlled to enter a sleep state. This saves power of the first processor and the second processor at different task stages for different power consumption modes, thereby reducing power consumption of the speech chip by automatically adjusting the states of the first processor and the second processor. Kim is silent regarding this feature. 
Therefore, Kim fails to teach the above technical features of claim 1. 

The examiner disagrees. The recited claimed language recites “wherein the first processor and the second processor work in stages, when one of the first processor and the second processor is in an operating state, the other one of the first processor and the 
Kim et al shows in Fig. 11, label 1111,1109 that the first processor transitions to a sleep state when the second processor received the wake-up from the first processor and starts performing functionalities such as speech recognition, waking up the microphone to receive voice information, etc. Paragraph 239 discloses “In operation 1109, the second processor 1120 may process a sleep state transition of the first processor 1110 on the basis of the wake-up. According to an embodiment, the second processor 1120 may transfer a sleep request to the first processor 1110. According to an embodiment, the state transition of the first processor 1110 may be performed independently by the first processor 1110.”
Such paragraphs and figure show parallel processing of the first and second processor shown in Fig. 5a-c, wherein the first processor and second processor work in stages. This is shown by the second processor sending a request to the first processor for the first processor to transition to a sleep state (Fig. 11, label 1109,1111, paragraph 239). This meets the limitation “when one of the first processor and the second processor is in an operating state, the other one of the first processor and the second processor is controlled to enter a sleep state”. By powering off the first processor via a request from 

None of the secondary references cure these defects of Kim. For example, Lee only teaches two processors that perform voice recognition and signal denoising, but similarly to Kim, Lee also fails to contemplate any solution on how to reduce the costs and power consumption of a speech chip. Thus, Lee fails to cure the defects of Kim.
Therefore, claim 1 is not obvious over the cited art. For similar reasons, claim 11 is patentable. 
When the independent claims are patentable, claims dependent therefrom are also patentable. 
Withdrawal of the claim rejections under 35 USC § 103 is respectfully requested. 

The examiner disagrees. The rebuttal above explains the correlation between the prior art, Kim et al and the newly recited claimed language. Please see above. Due to the rebuttal above, the status stands as previously stated in the previous office action. Please se the office action mailed 1/6/2022 and the rebuttal above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655